PER CURIAM.
Appellant’s attack on the constitutionality of Section 893.135, Florida Statutes (1979), the so-called “drug-trafficking” law on Fifth Amendment grounds raises issues already decided adversely to his position by this court in Stehling v. State, 391 So.2d 287 (Fla. 1st DCA 1980). The decision of the Florida Supreme Court in State v. Benitez, 395 So.2d 514 (Fla. 1981), holding the statute (specifically subsections (1) and (3)) constitutional, disposes of the Fifth Amendment argument as well as all other contentions made by appellant concerning the validity of these enactments.
Appellant’s second point on appeal (validity of search warrant issued pursuant to affidavit based on officers detection of the odor of marijuana) is affirmed on authority of Mahla v. State, 383 So.2d 730 (Fla. 1st DCA 1980), and State v. Farrugia, 393 So.2d 614 (Fla. 1st DCA 1981).
AFFIRMED.
ERVIN, LARRY G. SMITH and SHIVERS, JJ., concur.